Citation Nr: 0007270	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-00 819	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for pes 
planus, and, if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral ankle disability.

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 until 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran had requested a personal 
hearing and a Travel Board hearing was scheduled in November 
1999.  The veteran, however, failed to report for the hearing 
and did not request rescheduling of the hearing.

The Board also notes that in a statement submitted in April 
1997, the veteran raised the issue of entitlement to service 
connection for post-traumatic stress disorder.  The RO has 
not addressed this claim.  Therefore, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed January 1989 administrative decision, 
the RO denied entitlement to service connection for bilateral 
ankle disability; evidence which is not cumulative or 
duplicative of evidence previously of record and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim has been received since the 
January 1989 decision.

2.  The claim for service connection for bilateral ankle 
disability is not plausible.

3.  In an unappealed August 1990 administrative decision, the 
RO denied entitlement to service connection for pes planus; 
evidence which is not cumulative or duplicative of evidence 
previously of record and is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim has been received since the August 1990 decision.

4.  The veteran was found to have bilateral pes planus on 
service entrance examination; it increased in severity during 
service; the increase in severity during service is not shown 
to have been clearly and unmistakably due to natural 
progress.  

5.  The claim for service connection for bilateral leg 
disability is not plausible.

6  The claim for service connection for bilateral knee 
disability is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claims 
for service connection for bilateral pes planus and bilateral 
ankle disability has been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  Bilateral pes planus was aggravated by active duty.  38 
U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. § 
3.306 (1999).

3.  The claim for service connection for bilateral ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for bilateral leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless the increase is clearly and 
unmistakably due to natural progress.  38 U.S.C.A. §§ 1111, 
1153 (West 1991); 38 C.F.R. § 3.306 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Service incurrence of arthritis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

I.  New and Material Evidence to Reopen Claims for Service 
Connection for Bilateral Pes Planus and Bilateral Ankle 
Disability

Service connection for disabilities of the feet and ankles 
was previously denied in a January 1989 RO administrative 
decision which was not appealed.  Service connection for a 
foot disability was also previously denied in an August 1990 
RO administrative decision which was not appealed.  Both of 
these denials were based on the veteran's failure to appear 
for VA examinations deemed necessary by the RO.  

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105 (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  New evidence will be presumed credible solely for 
the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence which must be considered in determining whether 
there is a basis for reopening a claim is that evidence added 
to the record since the last disposition in which the claim 
was finally disallowed on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  Lay assertions of medical causation 
cannot serve as a predicate to reopen a claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In Hodge v. West, 155 F.3d 1356 (1998), it was held that the 
definition of "new and material" evidence provided by 
38 C.F.R. § 3.156(a) is for application rather than the 
definition of "new and Material" evidence enunciated by the 
United States Court of Appeals for Veterans Claims in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) (there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome).

The evidence of record at the time of the January 1989 
administrative denial consisted of the veteran's service 
medical records and his claim dated in August 1988 noting 
that he had had problems with his feet and ankles in May 1978 
during service.  The evidence of record at the time of the 
August 1990 administrative denial also included a statement 
of the veteran dated in May 1990 noting that he had treatment 
for a foot disorder in 1979.

The service medical records show that at the enlistment 
examination in December 1976, it was noted that the veteran 
had pes valgo plano, L2.  The veteran reported no foot 
trouble, no swollen or painful joints, no cramps in his legs, 
and no bone, joint or other deformity.  A medical entry dated 
January 3, 1977, notes flat feet.  Another entry dated that 
same day notes that the veteran complained of a painful left 
ankle for five days.  It was noted that he had twisted the 
ankle while running.  The examination showed that the range 
of motion was within normal limits, there was no edema, and 
there was no discoloration.  The diagnosis was slight ankle 
sprain.  Another entry dated January 26, 1977, shows that the 
veteran complained of pain in the calf of the left leg and 
that the leg muscles were tight.  The impression was muscle 
strain.  An entry dated May 8, 1978, shows that the veteran 
complained of pain in both feet.  It was also noted that his 
job required ambulation about a ship.  Another entry dated 
May 18, 1978, notes that the veteran had bilateral pes planus 
deformity and that arch supports did not help.  It was also 
noted that this existed prior to enlistment.  

A Medical Board Report dated in June 1978 notes that X-rays 
of both feet were consistent with severe, bilateral pes 
planus deformity.  The primary diagnosis was bilateral pes 
planus, severe.  It was noted that this disorder existed 
prior to enlistment and was not aggravated by service.  The 
veteran was found unfit for further service by reason of 
severe, bilateral pes planus and received a medical discharge 
from service.

Evidence added to the record since the January 1989 and 
August 1990 administrative denials consists of VA outpatient 
treatment records, reports of VA examinations completed in 
October 1996 and September 1998, and additional statements 
from the veteran.  The VA outpatient treatment records are 
negative for treatment of pes planus or ankle disorders.  

At a VA examination of the veteran's feet in October 1996, 
the veteran reported a history of bilateral foot pain in 
service.  He reported that his arches had fallen and that he 
also had ankle and knee pain.  He reportedly underwent 
physical therapy and took medications, but never had any 
surgery.  The veteran also reported that after service, he 
continued to have foot and leg pain and that the symptoms had 
progressively worsened.  The examination showed that the 
veteran walked with a  significant degree of lateral 
deviation of each foot.  While standing, the veteran's entire 
right foot, beginning at the ankle, deviated 30 degrees 
lateral to its expected position.  His left foot deviated 10 
degrees lateral to its expected position.  X-rays were taken 
and the diagnoses were bilateral pes planus , hypertrophic 
changes and spurring of the tarsal bones bilaterally and the 
base of the right fifth metatarsal, very minimal hyperostoses 
of the calcaneus bilaterally, and mild degenerative changes 
of the bones of each foot.

A VA orthopedic examination of the veteran's ankles was also 
performed in October 1996.  The pertinent diagnosis was post-
traumatic changes of the medial and lateral malleoli, 
bilaterally.

A VA examination report dated in September 1998 notes that 
the veteran was born with flat feet.  The diagnosis was grade 
3 pes planus with mild varus deformities bilaterally.  
Examination of the ankles showed normal range of motion and 
no abnormalities.  X-rays revealed early arthritic changes in 
the right ankle and calcaneus spurs in the left ankle.  He 
also had calcaneus spurs on his feet.

In statements from the veteran, he indicates that his feet 
and ankles were injured during service, and that these 
conditions have become worse since service.

Since the claims were previously denied because the veteran 
failed to appear for scheduled VA examinations, the VA 
examination reports documenting the current presence of the 
claimed disabilities are new and material.  Therefore, the 
claims have been reopened.


II.  Service Connection for Bilateral Pes Planus

As noted above, the veteran has submitted new and material 
evidence to reopen the claim for service connection for 
bilateral pes planus.  Accordingly, the Board considers the 
claim in light of all the evidence of record.

Initially, the Board notes that the veteran's claim for 
service connection for bilateral pes planus is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Further, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The service medical records show that second degree pes 
planus was found on the enlistment examination.  Therefore, 
the presumption of soundness at entrance does not apply to 
the pes planus.  38 U.S.C.A. § 1111.  Although the available 
service medical records do not show injury to the feet, the 
June 1978 Medical Board report shows that the veteran was 
found to have severe, bilateral pes planus.  In fact, the 
veteran was found to be unfit for further service by reason 
of the severe, bilateral pes planus.  The veteran was 
accepted into service with some degree of pes planus.  
However, over a year later, it was determined that the 
severity of his pes planus rendered him unfit for service.  
The Board finds that this is evidence of an increase in the 
disability during service.  In addition, the evidence does 
not show that the increase in severity of the pes planus was 
clearly and unmistakably due to natural progress.  Post-
service medical evidence confirms the presence of chronic, 
bilateral pes planus.  Therefore, service connection is 
warranted for this disability.

III.  Service Connection for Bilateral Leg, Ankle and Knee 
Disabilities

With regard to the claims for service connection for 
bilateral leg, ankle and knee disabilities, the threshold 
question to be answered is whether the veteran has submitted 
evidence of well-grounded claims.  38 U.S.C.A. § 5107(a).  If 
he has not, his claims must fail, and VA is not obligated to 
assist the veteran in their development.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

The initial burden is on a claimant to produce evidence that 
a claim is well grounded.  See Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Board finds that the claims for service connection for 
bilateral leg, ankle and knee disabilities are not well 
grounded.  The service medical records are negative for 
complaints of, treatment for, or a diagnosis of a chronic 
leg, ankle or knee disability.  In January 1977, the veteran 
was seen for complaint of pain in the calf of the left leg 
and the leg muscles were tight.  The impression was muscle 
strain.  A slight ankle sprain was also noted in January 
1977.  Service medical records document no later evidence of 
these claimed disabilities, and the medical discharge 
involved only the veteran's bilateral pes planus.  The VA 
treatment reports are also negative evidence of these claimed 
disabilities.

The VA orthopedic examination in October 1996 showed that the 
veteran had a healed, nontender scar over the right patella 
and that he could not recall how he acquired it.  The 
diagnoses relating to the knees were very mild degenerative 
joint disease of the right knee and left patellofemoral pain 
syndrome.  As noted above, post-traumatic changes of the 
medial and lateral malleoli, bilaterally, was also diagnosed 
on the VA orthopedic examination in October 1996. 

At the September 1998 VA orthopedic examination, the veteran 
reported the insidious onset of swelling of the knees without 
any injury and no surgery.  X-ray of the knees showed 
possible exostosis involving the tibial proximal shaft, 
bilaterally.  In regard to the veteran's legs, it was noted 
that he had stasis dermatitis of the right leg and some 
redness of the right leg with slight induration secondary to 
chronic cellulitis.  Early arthritic changes in the right 
ankle and calcaneus spurs in the left ankle were also found 
on a VA X-ray study in September 1998.

The evidence shows that the veteran currently has bilateral 
knee, ankle and leg disabilities; however, no evidence of any 
of these disabilities was found in service after January 1977 
and there is no post-service medical evidence suggesting the 
presence of any of these disabilities until many years after 
the veteran's discharge from service.  Moreover, there is no 
medical evidence suggesting that any of the disabilities are 
etiologically related to service.  The evidence linking these 
disabilities to service is limited to the veteran's own 
statements.  As a lay person, he is not qualified to render a 
medical diagnosis or an opinion concerning medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that these claims are not 
well grounded.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for bilateral pes planus is 
granted.

Service connection for bilateral pes planus is granted.

New and material evidence having been submitted, reopening of 
the claim for service connection for bilateral ankle 
disability is granted.

Service connection for bilateral ankle disability is denied.

Service connection for bilateral leg disability is denied.

Service connection for bilateral knee disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

